Order entered December 5, 2014




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-14-01095-CV

    AERO COUNTRY EAST ASSOCIATION, INC. AND HEAVY VENTURES, LLC,
                             Appellants

                                              V.

       AERO COUNTRY PROPERTY OWNERS' ASSOCIATION, INC., Appellee

                      On Appeal from the 429th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 429-04018-2013

                                            ORDER
       By letter dated December 2, 2014, Court Reporter Shawn Gant requested an extension of

time to file the reporter’s record until January 9, 2015. We GRANT the request. The reporter’s

record shall be filed by January 9, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE